ACN 009 235 634 Level 9, 28 The Esplanade PerthWestern Australia6000 PO Box5643 St George’s Terrace PerthWestern Australia6831 Telephone: (61-8) 9226 Facsimile:(61-8) 9226 Email: info@cityviewcorp.com Web:www.cityviewcorp.com DATE: May 20, 2009 TO: Karl Hiller United States Securities and Exchange Commission Division of Corporation Finance (Tel) 202-551-3744 (Fax) 202-772-29369 RE: CityView Corporation Limited’s Form 20-F for Fiscal Year Ended December 31, 2007 and 2008 Number of pages including cover sheet:4 Dear Karl, Please see attached, a Company response in relation to the phone conference with the SEC and Andrew Meloncelli on May 13, 2009 in relation to CityView Corporation Limited’s Form 20-F for Fiscal Years Ended December 31, 2007 and The Company in the process of finalising its 2008 Annual Report and the audit of this report is currently in progress, when completed the Company will lodge its Form 20-F for Fiscal Year End 2008. Any correspondence may be addressed to myself, Andrew Meloncelli by email to andrew@cityviewcorp.com or by (Tel) 61-8-9226 4788 or (Fax) 61-8-9226 4799. Regards /s/ Mark Smyth Mark Smyth Chief
